UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7674



RONALD FLOYD JACKSON,

                                            Plaintiff - Appellant,

          versus


MICHAEL MOORE; WILLIAM R. DAVIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-97-1116-6-23AK)


Submitted:   June 18, 1998                  Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se.    Robert Eric Petersen,
William Ansel Collins, Jr., SOUTH CAROLINA DEPARTMENT OF CORREC-
TIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions

to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on October 8, 1997;

Appellant’s notice of appeal was filed on November 14, 1997, which

is beyond the thirty-day appeal period. Appellant’s failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant’s appeal. We therefore dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                         DISMISSED




                                  2